Title: To Benjamin Franklin from Lewis R. Morris, 11 November 1782
From: Morris, Lewis R.
To: Franklin, Benjamin


Sir
Office for Foreign Affairs 11th. November 1782
Enclosed you have a Bill of Exchange on Monsieur Grande for the amount of your Salary from the first of July to the thirtieth September; this Bill has been purchased at the same price as those already remitted vizt. six shillings and three pence currency for five Livres—
As Mr Livingston stands charged in the Treasury Books for all monies remitted for your Salary, let me request your receipt.
We are still ignorant of the allowance you make your private Secretary, and the contingent Expences of your Office— Mr Livingston is desireous to be informed of these expences, with a state of your account, that they may be settled and the ballance remitted.
I have the honor to be sir with the highest Respect your most obedient humble servt
L R Morris


  
  

Received from the Superintendant of Finance for Salary due Doctor Franklin from the first day of July 1782. to the thirtieth of September following …
2,777.68 Dolls


Exchange 6 /3 Currency for 5 Livres—




16666 l.t. 13 s:



16666 l.t. 19 s: D 2,777.68


The Honble Benjn. Franklin

